Determination confirmed, without costs. Memorandum: The inspection of licensed premises authorized by subdivision 15 of section 106 of the Alcoholic Beverage Control Law, includes, in our opinion,- all books and records located upon the premises at the time of inspection. Such inspection may not be impeded or limited by the refusal of the licensee to permit examination of records and books of an alleged personal nature. The inspection sought being in the public interest and pursuant to legislation addressed to a legitimate end, it does not rest with the licensee to determine what records and books may or may not be inspected and examined. All concur. (Review of the action of the State Liquor Authority which suspended petitioner’s liquor license, which proceeding was transferred to the Appellate Division for determination by order of Cayuga Special Term.) Present — McCurn, P. J., Vaughan, Kimball, Wheeler and Van Duser, JJ.